On February 13, 1924, the Attorney General filed a motion to dismiss this appeal for the reason that the same was not filed in this court within 6 months from the rendition of judgment. This case was tried on the 18th day of October, 1922. On October 23d a motion for a new trial was filed, which was by the court considered and overruled on October 27, 1922. After the overruling of the motion for a new trial the court rendered judgment fixing the punishment of plaintiff in error at confinement in the state penitentiary for a term of two years. While the journal entry in this case shows that the judgment was rendered on the 18th day of October, 1922, other portions of the record conclusively show that the judgment was not in fact rendered until the 27th of October. The appeal was filed in this court on April 23, 1923, within six months from the date on which the judgment was actually rendered, and the motion to dismiss the appeal is therefore overruled. *Page 270